         Case 2:19-cv-00048-NDF Document 110 Filed 08/07/20 Page 1 of 6




GRANITE PEAK LAW PLLC
Gregory G. Costanza, Esq.
201 W. Madison Ave, Suite 450
Belgrade, MT 59714
T: 406.530.9119
F: 406.794.0750
gregory@granitepeaklaw.com
Attorneys for Defendant Medport, LLC
Limited Scope Attorneys for Defendant Schneider

                            IN UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., MD,                            Cause No. 19-CV-48-F

        Plaintiff

v.

JOHN H. SCHNEIDER and MEDPORT, LLC,
Defendants


MEDPORT’S REPLY TO PLAINTIFF’S RESPONSE IN OPPOSITION TO MEDPORT’S MOTION
       FOR SUMMARY JUDGMENT AND TO ALTER OR AMEND JUDGMENT



        Defendant MEDPORT, LLC (“Medport”), by and through their undersigned counsel,

hereby files its Reply to Plaintiff’s Response in Opposition to Medport’s Motion for Summary

Judgment and to Alter or Amend Judgment, and states as follows:

     I. Medport was not an “affiliate” of Schneider LP or John H. Schneider at any time

        Plaintiff avers that Medport is bound to the Settlement Agreement as an “affiliate” to John

H. Schneider and Schneider LP, and that Medport was an intended “surrogate or other entit[y]” of

the Settlement Agreement’s signatories. Dkt. 103, p.8. Defendant has previously argued against

holding Medport directly liable as a “surrogate” under ¶6 of the Settlement Agreement and will not

repeat its argument here. Dkt. 98, p.5.


                                            Page 1 of 6
         Case 2:19-cv-00048-NDF Document 110 Filed 08/07/20 Page 2 of 6




       Plaintiff’s “affiliate” argument is likewise misplaced because Medport had no common

ownership or means of control with Defendant John Schneider or Schneider LP. Plaintiff cites to

Black’s Law Dictionary’s as their preferred definition of an “affiliate,” defined as “a corporation that

is related to another corporation by shareholdings or other means of control; a subsidiary, parent,

or sibling corporation.” AFFILIATE, Black Law’s Dictionary (9th ed. 2009). Plaintiff’s preferred

definition is vague, imprecise, and is not met in these circumstances.

       First, Dr. Schneider had no intention to bind Medport to the Settlement Agreement at any

time and had no means of control over Medport until 2018. Dkt. 103, Exh. B, ¶7, Affidavit of John

H. Schneider. Dr. Schneider distributed Healthcare-Malpractice.com to himself as part of Medport’s

dissolution process beginning in late 2018, prior to the alleged breach of contract by Biles. Id. at ¶¶

8-11. At the time of the alleged breach of the Settlement Agreement, Medport no longer owned or

derived any income from Healthcare-Malpractice.com. Id. at ¶¶ 11-12.

       It is undisputed that Defendant Schneider had no ownership interest in Medport in 2012,

so he could not be “related” to Medport “by shareholdings” at the time the Settlement Agreement

was entered for purposes of being an “affiliate” under Plaintiff’s Black’s Law definition. The same is

true for Schneider LP; it had no ownership interest in Medport in 2012. Schneider LP was merely a

lender to Medport and there was no relation “by shareholdings” to meet Plaintiff’s definition that

Schneider LP would be an “affiliate” of Medport.

       Plaintiff’s interpretation of the phrase “other means of control” is troublesome because it is

so broad as to bring any entity that receives any loan from Defendant Schneider, Schneider LP, or

another signatory to the Settlement Agreement within the scope of the Settlement Agreement.

Plaintiff’s argument that Schneider LP exerted “other means of control” on Medport by lending

Medport funds or having Burrows at a meeting where Medport’s funding was discussed would sweep




                                              Page 2 of 6
         Case 2:19-cv-00048-NDF Document 110 Filed 08/07/20 Page 3 of 6




far beyond the parties’ intent and violate the third-party beneficiary test that Plaintiff failed to analyze

or argue against in their response brief.

        Plaintiff’s other preferred definition of “affiliate” under Merriam-Webster is focused on a

“dependent or subordinate” status between the entities, which was not met here because Medport

consistently operated independently of Defendant Schneider and Schneider LP through 2018.

Further, it was never alleged that Schneider LP itself violated the Settlement Agreement, so it is

inapposite for Plaintiff to claim that Schneider LP bound Medport to the Settlement Agreement as

a result of Defendant Schneider’s conduct years later.

        Moreover, there is no reason that Plaintiff’s definition of “affiliate” should control.

Carmichael v. The Payment Ctr., Inc., 336 F.3d 636, 639-40 (7th Cir. 2003). Plaintiff’s two definitions

dilute the protections afforded to non-signatories by ordinary principles of contract and agency law.

As opposed to an open-ended and inconclusive dictionary definition, Defendant proposes clearer

and more conclusive definitions for “affiliate” that derive from U.S. law.

        The Securities and Exchange Commission defines an “affiliate” as follows: “[a]n affiliate of,

or person affiliated with, a specified person, is a person that directly, or indirectly through one or

more intermediaries, controls or is controlled by, or is under common control with, the person

specified.” 17 CFR § 230.405. Under this definition, John Schneider or Schneider LP would need

to control, be controlled by, or be under “common control” with Medport to be an affiliate of

Medport. However, Burrows presents no evidence that she or Medport controlled, was controlled

by, or acted under common control with Defendant John Schneider or Schneider LP at the time

the Settlement Agreement was entered.

        Defendant Medport was not under “common control” with Schneider LP because Burrows

managed only Medport, and not Schneider LP, at the time the Settlement Agreement was entered.

See Dkt 15, Attachment #1, Full and Final Settlement and Mutual Release of All Claims, Pg. 13 of 14.



                                                Page 3 of 6
         Case 2:19-cv-00048-NDF Document 110 Filed 08/07/20 Page 4 of 6




Burrows did not establish a “common control” relationship between Medport and Schneider LP for

purposes of binding Medport to the Settlement Agreement simply by being at a meeting where the

capitalization of Medport by Schneider LP was discussed.

       Another definition of “affiliate” is discussed in Mahalaxmi Amba Jewelers et al v. Johnson et al,

No. 15-3214, (10th Cir. 2016), where for immigration purposes, the term ‘affiliate’ means, “[o]ne of

two legal entities owned and controlled by the same group of individuals, each individual owning

and controlling approximately the same share or proportion of each entity.” 8 C.F.R. §

204.5(j)(2)(B)(emphasis added). Here, Defendant Medport was owned equally by Brandon

Schneider and Kathleen Burrows. Dkt. 103, Exh. B, Schneider Aff., ¶3. Medport was therefore not

“owned and controlled” by Schneider LP or Defendant John Schneider to constitute an “affiliate”

under the Settlement Agreement. For the above reasons, Plaintiff’s argument that Medport was an

“affiliate” of Defendant Schneider or Schneider LP under the Settlement Agreement must fail.

   II. John Schneider did not have the authority to bind Medport in 2012 or 2018

       Plaintiff argues that John Schneider had “express authority” or “implied actual authority” to

bind Medport to the Settlement Agreement. These arguments also fail because there is no evidence

of any authority ever being conveyed by Medport or its managers to any third-party to bind Medport

to the Settlement Agreement. The Articles of Organization in effect for Medport at the time the

Settlement Agreement was executed gave only Mrs. Burrows the authority to bind Medport to the

terms of the Settlement Agreement. Dkt. 103, Exh. B, Aff. John H. Schneider, p. 5, Articles of

Organization of Medport, LLC effective April 26, 2012. Kathleen Burrows was not a signatory to the

Settlement Agreement on behalf of Medport and there is no written document evidencing Medport

or Burrows contemporaneously granting Defendant Schneider, Schneider LP, or any other signatory

the written or oral authority to act as Medport’s agent to enter the Settlement Agreement. If there




                                              Page 4 of 6
         Case 2:19-cv-00048-NDF Document 110 Filed 08/07/20 Page 5 of 6




was any authority conveyed to allow Medport to enter the Settlement Agreement, somebody would

have actually signed the Settlement Agreement on Medport’s behalf.

       Mrs. Burrows claims that Dr. John Schneider had the “authority” to bind Medport to “any

agreement to settle the lawsuits” despite the fact that Schneider was not a member, manager, or

officer of Medport and where he didn’t actually bind Medport to the Settlement Agreement. There

is no evidence reflecting that Dr. Schneider had the “express authority” to bind Medport to the

Settlement Agreement in 2012. To the extent there was any “implied actual authority” conveyed by

Mrs. Burrows to Dr. Schneider, such implied authority would solely have been within the scope of

services Dr. Schneider provided to Medport, as described in ¶4 of his affidavit. Dkt. 103, Exh. B. Dr.

Schneider developed other intellectual property in association with Medport, including the

Neuromodulation Project, Doctor’s Black Bag, Healthcare-malpractice.com, etc. Id., p. 7, ¶4 of the

Articles of Dissolution of Medport, LLC. Defendant Schneider’s involvement in these projects did not

give him any express or implied authority to bind Medport to the Settlement Agreement.

                                          CONCLUSION

       Here, reasonable minds could not differ that Medport, LLC was not a signatory to the

settlement agreement, was not a third-party beneficiary to the Settlement Agreement, and John

Schneider did not intend nor have the authority to bind Medport to the Settlement Agreement.

For these reasons, this court should find that Medport lacks privity of contract and cannot be held

liable for the conduct of John Schneider as an “affiliate” or “surrogate” of him or Schneider LP.

Respectfully submitted this 7th day of August, 2020.

                                               /s/ Gregory G. Costanza, Esq.
                                               WY 7-5257, Granite Peak Law, PLLC
                                               201 W. Madison Ave, Suite 450
                                               Belgrade, MT 59714
                                               O: 406.586.0576



                                             Page 5 of 6
         Case 2:19-cv-00048-NDF Document 110 Filed 08/07/20 Page 6 of 6




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of August, 2020, a copy of the foregoing document was

served on the following persons via CM/ECF:

Anna Reeses Olson #6-3692
Park Street Law Office
242 S. Park Street
Casper, WY 82601
T: (307) 265-3843
F: (307) 235-0243
aro@parkstreetlaw.com
Attorneys for Counter-Defendant
Jimmy Biles

R. Daniel Fleck
M. Kristeen Hand
S. Kellogg
THE SPENCE LAW FIRM, LLC
15 South Jackson
P.O. Box 548
Jackson, WY 83001
T: 307.733.7290
F: 307.733.5248
Attorneys for Plaintiff Jimmy Biles


                                                            /s/Gregory G. Costanza
                                                            Granite Peak Law, PLLC




                                           Page 6 of 6
